Citation Nr: 1441610	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right upper extremity.

2.  Entitlement to service connection for CTS of the left upper extremity.

3.  Entitlement to a disability rating in excess of 40 percent for lumbar strain, degenerative joint disease, with mild disc space narrowing at L4-5 (lumbar spine disorder).  

4.  Entitlement to a disability rating in excess of 20 percent for right trapezius strain.  

5.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran and two witnesses


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran's claims were recently remanded in December 2012 for further development and the case has since been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to increased ratings for lumbar spine disorder and right trapezius strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have CTS of either upper extremity, nor were his complaints of numbness, tingling, or difficulty gripping manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service, to include as secondary to a service connected disability.

2.  The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; hearing impairment; anatomical loss or loss of use of any extremity; or paraplegia.


CONCLUSIONS OF LAW

1.  CTS of the right upper extremity was not incurred in or aggravated by the Veteran's active duty service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  CTS of the left upper extremity was not incurred in or aggravated by the Veteran's active duty service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for an increased level of SMC based on the need for a higher level of aid and attendance are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2007 and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and higher SMC rate.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in February 2013.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have bilateral CTS or other disability of the wrist and hands due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the February 2013 VA examination and report and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. SMC

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  Special monthly compensation is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  Special monthly compensation at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

As relevant to the Veteran's claim, special monthly compensation at the "l" rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

Special monthly compensation at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels; or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" special monthly compensation rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).

The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §§ 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

Factual Background and Analysis

I. Service Connection

The Veteran contends that he experiences CTS of the bilateral upper extremities-including numbness and tingling in the hands and fingers.  He maintains that he experiences chronic and severe pain in his bilateral wrists because of many years of typing and using a computer in service.  He advised that he experiences numbness and tingling in the palms of his hands, tingling in his fingers, pain in the wrists extending to the elbows, problems with finger movement in both hands-all causing difficulty gripping and holding objects.  

A review of the service treatment records shows no neurological complaints of the bilateral upper extremities.  During service, the Veteran experienced a neck injury following a motor vehicle accident (MVA), but neurological examination of the upper extremities was intact.  He experienced a right hand contusion, without residuals noted.  Separation examination showed normal neurological examination, and no findings of any neurological problems in the bilateral upper extremities.  

Following service, the Veteran was treated for pain in the right shoulder and has since been service-connected for a disability of the right trapezius.  VA neurological examination dated in October 1996 shows the Veteran's exaggeration of symptoms, including symptoms reported in the right upper extremity.  Subsequent treatment records are devoid of any CTS diagnosis in either wrist.  

In a January 2005 VA examination, the Veteran reported pain with lifting his arms over his head and this was attributed to his right trapezius and cervical spine disabilities.  He did not report any problems with the bilateral wrists or hands.  

In an August 2006 VA outpatient treatment note, the Veteran reported left hand pain with increasing worsening.  The Veteran reported to the treating professional that he had CTS, but refused an operation.  Without any formal diagnostic testing, the examiner assessed the Veteran as having left CTS.  

During a March 2008 VA joints examination, the Veteran denied any motor or sensor deficits in the bilateral upper extremities.  Following physical examination of the upper extremities, the examiner indicated that the Veteran did not put forth a significant effort and that he did not exhibit the normal symptoms of someone with similar pathologies.  The examiner diagnosed a nerve sheet tumor in the cervical spine that was likely non-traumatic in etiology.  The examiner did not diagnose any disability of the bilateral hands/wrists-including CTS.  

During the Veteran's April 2009 VA joints examination, the examiner diagnosed the Veteran has having right hand pain, that "may be partially due to the right cervical peripheral nerve sheet tumor, but this does not explain the full extent of the symptoms and no other clear etiology is given."  

In a November 2009 neurosurgery note, the Veteran was diagnosed as having C6 schwannoma.  The treating professional indicated that the schwannoma might be causing some of the Veteran's right arm numbness, but it is "unlikely related to many of his other complaints" as it has been stable on multiple MRIs.  Following diagnostic testing, the Veteran was shown to have ulnar neuropathy across the elbow of the right upper extremity.  

Pursuant to the Board's December 2012 remand, the Veteran was afforded a VA peripheral nerves examination in February 2013.  The examiner diagnosed right ulnar neuropathy with the onset in 2009.  No formal diagnosis was made for the left upper extremity.  The examiner noted that the Veteran reported during service he had to do a lot of gripping while parachuting and rappelling.  He also reported being a boxer in service and had to do a lot of typing.  He described throbbing pain, sharp pain, hands locking up, numbness, and tingling.  The examiner indicated that the Veteran had constant, moderate pain in the bilateral upper extremities.  He also experienced moderate numbness and paresthesias/dysesthesias in them.  Strength testing was diminished in the bilateral upper extremities.  The Veteran had decreased sensation in the bilateral upper shoulders and inner/outer forearm areas.  He had no sensation in his bilateral hands and fingers.  EMG studies showed a normal examination of the left upper extremity, but an abnormal right upper extremity.  

The examiner noted that the Veteran "has been evaluated many times by neurology, rheumatology, and neurosurgery at the VA," but has never been shown to have difficulty feeling his arms or hands.  The examiner was unable to determine whether the Veteran's symptoms are true findings or manufactured by the Veteran.  She noted that in previous neurology notes, the treating professionals referenced somatization disorder.  As such, the examiner was not convinced that the Veteran's subjective findings were true-such as lack of sensation-were true, despite objective evidence of decreased strength.  She further indicated that her findings are inconsistent with recent findings of other professionals from neurology or neurosurgery, and no other records support such a change in symptoms in days to months.  

Following review of the evidence of record and examination of the Veteran, the examiner opined that the Veteran's symptoms in the bilateral wrists and hands are more likely than not related to his rheumatoid arthritis (not service-connected).  She further opined that the Veteran's rheumatoid arthritis is less likely than not related to his military service, including the typing and computer use.  In reaching these conclusions, she noted that the exact cause of rheumatoid arthritis is unknown, the Veteran did not have neurological symptoms or rheumatoid arthritis during service, and it is an autoimmune response typically caused by genetic susceptibility.  She also opined that the Veteran's right ulnar neuropathy is secondary to right ulnar nerve entrapment at the right elbow.  The examiner also found that the Veteran's right ulnar nerve diagnosis could not explain his subjective bilateral hand and wrist complaints and is not secondary to typing or computer use in the military.  

A review of VA treatment records shows treatment for fibromyalgia, cervical radiculopathy, peripheral nerve disease, rheumatoid arthritis-amongst other disabilities.  These records, however, do not show a diagnosis related to his reported bilateral hand and wrist complaints.  There is no current diagnosis for CTS of either hand or wrist.  

Upon complete review of the record, the Board finds that the competent and credible evidence does not show that the Veteran's bilateral hand and wrist complaints were caused or worsened by his military service.  Even assuming he had significant typing and computer use, boxing, and parachuting in service as described by the Veteran, the preponderance of the evidence is against a finding that the Veteran has any residual disabilities from those events.  Further, the preponderance of the evidence does not show that the Veteran has a diagnosis of CTS in either wrist attributable to his military service.  The Board is aware of an August 2006 VA treatment note showing the Veteran's reports of left CTS, but as noted above, there was never any formal testing to confirm this diagnosis, nor have any additional treatment records shown a diagnosis of CTS in either upper extremity.  The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no competent and credible opinion linking the Veteran's current bilateral hand and wrist complaints to an event, injury, or disease during service, or secondary to a service-connected disability.  Most importantly, the February 2013 VA examination report includes a thorough opinion finding no link between the Veteran's current bilateral hand and wrist complaints and his computer use/typing, parachuting, and boxing during service, nor did the examiner find that his complaints were secondary to a service-connected disability.  The examiner's main rationale for the opinion was that the Veteran's bilateral hand and wrist complaints are related to his nonservice-connected rheumatoid arthritis.  Given this rationale and the fact that the both the Veteran's claims file and reported history were considered by the examiner, the Board finds the February 2013 opinion to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

The Board appreciates the assertions made by the Veteran that boxing, parachuting, or computer work during service caused his current bilateral hand and wrist complaints (to include bilateral hand/wrist disability on a secondary basis).  The Board finds, however, that the Veteran is not competent to so report with respect to any current bilateral hand/wrist disability, nor is he competent to say that any in-service injury caused his current symptoms.  Although bilateral wrist and hand numbness and tingling are matters that can be observed and described by a lay person, a diagnosis of CTS is not.  Moreover, symptoms such as numbness and tingling can be observed and described by a lay person, but diagnosing them as residuals of a specific in service injury or secondary to a service-connected disability cannot. 

In addition, the Board finds the statements regarding continuity of symptomatology described by the Veteran to lack credibility.  Although the Board presumes that the Veteran may have had some bilateral wrist and hand complaints in service as contended, it is unreasonable to think that if the Veteran underwent as severe of an injury as he contends, that he would not have reported it during his numerous post-service treatment for musculoskeletal and neurological complaints.  For the most part, he did not initially report any bilateral hand and wrist complaints until the late-2000s/early-2010s.  Although prior to that time the Veteran reported some pain lifting his arms overhead and right shoulder problems-this has been attributed to his service-connected right trapezius strain.  

That having been noted, the lay contentions of the Veteran are of far less probative value than the February 2013 VA opinion.  First, although the Veteran is competent to report that he has had problems in the bilateral wrists and hands since service, he is not competent to diagnose CTS, nor can he identify the date of onset of such disability.  Moreover, he is not competent to attribute any current bilateral wrist and hand problems to typing in service, parachuting, boxing, a MVA, or a service-connected disability.  The finding of CTS and/or other disability of the bilateral wrists and hands requires more sophisticated testing and evaluation, and the Veteran has not been shown to possess training or credentials in radiology or medicine.  See 38 C.F.R. § 3.159(a)(2).  Second, the February 2013 opinion is more consistent with the evidence of record, insofar as there were no complaints or treatment for bilateral hand and wrist problems between service separation, and his treatment for the same in the late-2000s/early-2010s.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Board has considered the Veteran's testimony, medical records, and VA examination reports.  However, a medical professional has found that the Veteran does not have CTS of either upper extremity and his symptoms have been specifically attributed to his nonservice-connected rheumatoid arthritis.  Moreover, this examiner found that his symptoms are not due to his right ulnar neuropathy.  There is no competent and credible evidence showing that his complaints are secondary to his service-connected cervical spine disability.  

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed bilateral hand and wrist complaints are in any way etiologically related to service or a service-connected disability.  Accordingly, the claims for service connection for these disabilities must be denied. VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b).

II. SMC

The Veteran is currently service connected for depression, rated 100 percent from July 15, 2004; post-concussion syndrome with headaches and pain disorder, 50 percent from February 9, 1991; sinusitis, 10 percent from February 9, 1991, and 50 percent from July 15, 2004; lumbar spine disability, 40 percent since February 23, 2004; temporal mandibular joint syndrome, 30 percent from August 25, 2004, and 40 percent from October 9, 2008; cervical strain, 20 percent from February 9, 1991, and 30 percent from May 3, 2004; right trapezius strain, 10 percent from February 9, 1991, and 20 percent from August 25, 2004; right knee medial horn tear, 10 percent from February 9, 1991; disfiguring scar of the face, 10 percent from February 9, 1991; right leg radiculopathy/sciatica, 10 percent from August 1, 2004; left ankle fracture residuals, noncompensable from February 9, 1991, and 10 percent from January 12, 2005; right third finger fracture with mild degenerative joint disease (major), noncompensable from February 9, 1991; bilateral pes planus with hallux valgus, noncompensable from March 2, 1997; and left leg radiculopathy/sciatica, noncompensable from August 11, 2004.  He was awarded SMC at the "s" rate from July 15, 2004.  He was awarded SMC at the "l" rate on account of being so helpless as to be in the need of regular aid and attendance, effective October 9, 2008.

During an October 2008 VA aid and attendance examination, the examiner opined that the Veteran did not require the assistance of a medical or skilled professional.  The examiner further noted that although the Veteran states that he needs assistance bathing, dressing, transferring/toileting, and feeding, this is not permanent.  

In November 2013, the Veteran was afforded a VA aid and attendance examination.  The examiner indicated that the Veteran is not permanently bedridden or hospitalized.  He is able to travel beyond his current domicile for medical care, and he was brought in by a family member and friend in a private vehicle.  He currently uses a wheelchair and has not walked in 6+ years and is dependent.  The Veteran needs two people to assist him to go to the bathroom.  The Veteran is unable to self-feed, dress, bathe, groom, or toilet.  The examiner indicated that all care is provided by family and friends and does not have any agency involved in his medical care.  

The Board has considered the lay testimony from the Veteran and his family, as well as the letter submitted by a family friend who is also a nurse.  She indicated that she was personally assisted the Veteran's family with "medical needs."  She stated that she has worked with patients with similar circumstances as the Veteran, and is aware of the needs and personal care he requires and is provided by his "family and others."  This family friend did not indicate that she is the Veteran's caretaker.  

The Board has also considered the April 2014 statement from a VA nurse.  This nurse opined that the Veteran requires a higher level of aid and attendance because he requires the "daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care."  She noted that the Veteran is unable to perform many of his activities of daily living without the assistance of others.  Namely, he cannot use his upper and lower extremities and is unable to walk without the assistance of another.  She stated that "[w]ithout the dedication of [the Veteran's] family, friends and/or in-home caretakers, his prognosis would be worsened."  This nurse did not indicate that he/she was the Veteran's in-home caretaker, nor did she identify any medical professional as the Veteran's caretaker.  

The Veteran is seeking an increased level of SMC based on a higher level of aid and attendance.  A higher level of SMC is available, pursuant to 38 U.S.C.A. § 1114(r).  The Board recognizes that the Veteran's family and friends assist him with activities of daily living; however, even if the Board were to find that the Veteran requires a higher level of care as defined in 38 C.F.R. § 3.352(b)(2), and met that requirement, as well as the requirement for the need of regular aid and attendance, he must also be entitled to the higher special monthly compensation authorized under 38 U.S.C.A. § 1114(o) or (p) or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus special monthly compensation under 38 U.S.C. 1114(k) to receive SMC at an increased rate based on a higher level of aid and attendance.  38 C.F.R. § 3.350(h). 

The Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of an increased rate based on a higher level of aid and attendance.  In this regard, the Veteran is not service-connected for visual impairment or hearing impairment.  There is also no indication that he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability, or that he experiences paraplegia as a result of service-connected disability. 

The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities, and notes that he is currently receiving SMC at a rate which includes consideration of his need for regular aid and attendance.  The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" rate; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate.  Because those levels of SMC are not warranted in the Veteran's case, he is not entitled to the additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).

For all the foregoing reasons, the Board finds that the claim for an increased level of SMC based on the need for a higher level of aid and attendance must be denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for CTS of the right upper extremity is denied.

Service connection for CTS of the left upper extremity is denied.  

Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care is denied.    


REMAND

In a December 2012 rating decision, the AMC increased the Veteran's lumbar spine disability rating to 40 percent disabling, effective February 23, 2004, and increased the rating for his right trapezius strain to 20 percent disabling, effective August 25, 2004.  In a February 2013 letter from the Veteran's representative, he indicated his disagreement with the ratings assigned in the December 2012 rating decision.  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claims.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

A Statement of the Case on the issues of entitlement to a disability rating in excess of 40 percent for lumbar spine disability and entitlement to a disability rating in excess of 20 percent for right trapezius strain should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


